DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the double pins must clearly be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the figures are labeled “Figura.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  there are periods throughout the claims; each claim should be comprehensive independently.  There seems to be punctuation missing in some of the claim recitations, e.g. “brass or steel (31) each one sewn . . . .”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 are rejected due to being unclear; the claims have limitations directed to separate structures and separate sentences within each claim.  Claim 1 unclearly recites a polymer panel in line 4 and a polymer panel in line 8; this is double inclusion and the metes and bounds of the claim are indefinite.  Regarding claim 1, as best understood, it is unclear how pins are sewn to a fabric.  Regarding claims 4-7, it is unclear how the internal magnets recited in claim 4 are related to the recitations of two magnets, one magnet, five magnets of claims 5-7, respectively; it is unclear if the magnets are separate limitations or are included.  Claim 7 unclearly recites an EVA rubber panel in lines 3 and 5.  It is unclear if these are the same or different rubber panels, which is interpreted as double inclusion rendering the claim indefinite.  Claim 8 has two recitations of “two magnets . . . to each other” in lines 3-6.  Further, it is unclear how one magnet in line 7 of claim 8 is related to the other magnets previously recited.
Claim 1 and claim 4 recite the limitation "the backpack, suitcase or briefcase" in line 3 and in line 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation "the hole" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The above list is not exhaustive as there are 112 issues replete throughout the claims. Claims that are dependent from a rejected claim are also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 9 which is not listed in the claim set filed on 10/19/2020.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is unclear which claim 8 is supposed to depend from.  The Examiner notes that applied reference US2020/0170362 depicts a plurality of magnets, more than 5, in multiple configurations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Colorado (U.S. 2012/0017406 A1) [406].
Regarding Claim 1, as best understood, Reference [406] discloses a-self-adjusting strap system that comprises
- Two double pins (270, 280) made of aluminum, brass or steel each one sewn to a corresponding fabric connector (310, 320), located at the bottom of the shoulder pads of the backpack (waist belt of breathing apparatus with shoulder straps), suitcase or briefcase.
- A polymer panel (110, 250, 260) with two oval holes at each end, where two oval aluminum, brass or steel grommets (220, 230) are attached, through which a nylon or polyester fabric strap (240, 90) is inserted. The strap surrounds the polymer panel at the rear, exiting again through the hole at the other end of the panel.
- A polymer panel (140) located behind the polymer panel with holes where two polymer bars (190, 200) are attached horizontally, one at the top of the polymer panel and another one at the bottom of the polymer panel with holes. This creates a space between the two panels and forms an internal channel where the strap may pass without friction and creates continuous tension between the shoulder pads; and automatically balances the load of the backpack, suitcase or briefcase, but does not explicitly claim the pins made of aluminum, brass, or steel.
The Examiner takes Official Notice, that pins are known to one of ordinary skill in the art to have a material of aluminum, brass, or steel for pins and grommet loops.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the pins and loops of Reference [406] with the material choice of aluminum, brass, or steel for durability and aesthetic purposes.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a strap system, does not depend on its method of production, i.e. sewn attachments or material choices. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
The Examiner notes that the materials disclosed in Ref. 406] are aramid fiber webbing or other suitably sturdy natural or synthetic materials that meet the limitations of polymer.
Regarding Claim 2, as best understood, Reference [406] as modified above discloses the grommets are oval in shape and made of aluminum, brass or steel.
Regarding Claim 3, as best understood, Reference [406] as modified above discloses the strap is made of nylon or polyester fabric.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a strap, does not depend on its method of production, i.e. made of nylon or polyester fabric. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Colorado (U.S. 2012/0017406 A1) [406] in view of Xie (US 2020/0170362 A1 of Provisional application 62/774,705) [362].
Regarding Claim 4, as best understood, Reference [406] discloses 
- Two side flaps (70) and a lower flap (bottom of 60)
- Two safety bars (270, 280) attached to the backside prevent the flaps from sliding, fixing them to the suitcase, backpack or briefcase, but does not explicitly disclose the magnets.
Nevertheless, Reference [362] teaches magnets as a retention element.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the support plate assembly with snap connection elements of Reference [406] with magnetic connection elements as taught by Reference [362] as they are alternative means of connecting elements for attachment and detachment.
Allowable Subject Matter
As best understood, Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677